Judgment and order reversed on the law and a new trial granted, with costs to the appellant to abide the event, on the ground that there was error in excluding the evidence of the witness Fuller offered for the purpose of showing actual guilt of the plaintiff (Morris v. Corson, 7 Cow. 281, 284; George v. Johnson, 25 App. Div. 125,129; Paul v. Fargo, 84 id. 9,19; Mack v. Sharp, 138 Mich. 448; 5 Ann. Cas. 109, and note), and on the further ground that the court erred in excluding the proof of defendant’s belief when the warrant was sworn out. All concur. Present — Sears, P. J., Crouch, Taylor, Edgcomb and Thompson, JJ.